
 

                 
US $34,000
 
January 8, 2008



PROMISSORY NOTE
     FOR VALUE RECEIVED, the undersigned, Ecology Coatings, Inc., a Nevada
corporation (the “The Maker”), promises to pay to the order of Seven Industries,
Ltd. (the “Holder”), the principal amount of Thirty Four Thousand and 00/100
dollars ($34,000.00), together with interest thereon as provided below.


ARTICLE I
TERMS OF REPAYMENT


1.  
Interest. The Note shall bear interest (“Interest”) equal to five (5%) percent
per annum on the unpaid principal balance, computed on a three hundred and
sixty-five (365) day year, during the term of the Note. The Maker shall pay all
Interest. In no event shall the rate of Interest payable on this Note exceed the
maximum rate of interest permitted to be charged under applicable law.



2.  
Payments. All payments by the Maker under this Note shall first be credited
against costs and expenses provided for hereunder, second to the payment of any
penalties, third to the payment of accrued and unpaid interest, if any, and the
remainder shall be credited against principal. All payments due hereunder shall
be payable in legal tender of the United States of America, and in same day
funds delivered to the Holder by cashier’s check, certified check, or any other
means of guaranteed funds to the mailing address provided below, or at such
other place as the Holder or any holder hereof shall designate in writing for
such purpose from time to time. If a payment hereunder otherwise would become
due and payable on a Saturday, Sunday or legal holiday, the due date thereof
shall be extended to the next succeeding business day, and Interest, if any,
shall be payable thereon during such extension.



 


3.  
Maturity Date. All outstanding principal and interest shall be payable within
fifteen (15) days following receipt of a written payment demand from the Holder.



4.  
Pre-Payment Demand. If  the Maker completes an underwritten public offering of
its common stock or other form of security convertible into common stock
pursuant to an effective registration statement under the Securities Act of 1933
(the “Act”), as amended, or a managed private offering exempt from registration
under Section 4(2) of the Act and Regulation D promulgated thereunder
(collectively, a “New Offering”) which results in proceeds received by the Maker
net of underwriting discounts and commissions, of at least One Million and
00/100 dollars ($1,000,000.00) (a “Pre-Payment Event”), then at the sole and
absolute discretion of the Holder, and upon written demand to the Maker (the
“Pre-Payment Notice”), all amounts owed under this Note shall become due and
payable within fifteen (15) days following Maker’s receipt of the Pre-Payment
Notice.



 


5.  
Exemption from Restrictions. It is the intent of the Maker and the Holder in the
execution of this Note that the indebtedness hereunder be exempt from the
restrictions of the usury laws of any applicable jurisdiction. The Maker and the
Holder agree that none of the terms and provisions contained herein shall be
construed to create a contract for the use, forbearance or detention of money
requiring payment of interest at a rate in excess of the maximum interest rate
permitted to be charged by the laws of any applicable jurisdiction. In such
event, if any holder of this Note shall collect monies which are deemed to
constitute interest which would otherwise increase the effective interest rate
on this Note to a rate in excess of the maximum rate permitted to be charged by
the laws of any applicable jurisdiction, all such sums deemed to constitute
interest in excess of such maximum rate shall, at the option of such holder, be
credited to the payment of this principal amount due hereunder or returned to
the Maker.



ARTICLE II
COVENANTS


6.  
Conversion into Common Stock. If the Maker completes a New Offering, the Maker
shall give the Holder the option to convert this Note, in whole or in part, into
Common Stock of the Maker based on a conversion price equal to the lower of:
(a) the closing bid price per share of the Common Stock on the date first above
written as reported on the Over-The-Counter Bulletin Board, or if there is not
such price on the Effective Date, then the last bid price on the date nearest
preceding the date first above written, or; (b) the average price at which the
Maker sells its Common Stock in the New Offering (the “Conversion Price”)(the
“Conversion Shares”).



7.  
Piggyback Registration. If the Conversion Shares and the Underlying Shares
(collectively, the “Shares”) have not been otherwise registered and at any time
the Maker proposes to file a registration statement, whether or not for sale for
the Maker’s own account, on a form and in a manner that would also permit
registration of shares (other than in connection with a registration statement
on Forms S-4 or S-8 or any similar or successor form) the Maker shall give to
Holder, written notice of such proposed filing promptly, but in any case at
least twenty (20) days before the anticipated filing. The notice referred to in
the preceding sentence shall offer the holder(s) holding the Shares the
opportunity to register such amount of the Shares as he may request (a
“Piggyback Registration”). Subject to this Section, the Maker will include in
each such Piggyback Registration (and any related qualification under state blue
sky laws and other compliance filings, and in any underwriting involved therein)
that portion of the Shares with respect to which the Maker has received written
requests for inclusion therein within twenty (20) days after the written notice
from the Maker is given. The holders holding any portion of the Shares will be
permitted to withdraw all or part of the Shares from a Piggyback Registration at
any time prior to the effective date of such Piggyback Registration.
Notwithstanding the foregoing, the Maker will not be obligated to effect any
registration of shares under this Paragraph 7 as a result of the registration of
any of its securities solely in connection with mergers effected pursuant to a
Form S-4 Filing.



8.  
 Covenants Regarding Registration

 
a.
 
The Maker shall use its best efforts to have any registration statement declared
effective at the earliest possible time, and shall furnish such number of
prospectuses as shall be reasonably required.
 
 
b.
 
The Maker shall bear all costs, fees and expenses in connection with a Piggyback
Registration,
         
c.
 
The Maker will take all necessary action which may be required in qualifying
qualifying or registering the Shares included in any Piggyback Registration for
offering and sale under the securities or blue sky laws of such states as are
requested by the holders of such Shares, provided that the Maker shall not be
obligated to execute or file any general consent to service or process or to
qualify as a foreign corporation to do business under the laws of any such
jurisdiction.
 

9.  
Indemnification. The Maker shall, at The Maker’s expense, protect, defend,
indemnify, save and hold Holder harmless against any and all claims, demands,
losses, expenses, damages, causes of action (whether legal or equitable in
nature) asserted by any person or entity arising out of, caused by or relating
to the Note, including without limitation the construction of the Note and the
use or application of the proceeds of the Note, and The Maker shall pay Holder
upon demand all claims, judgments, damages, losses and expenses (including court
costs and reasonable attorneys’ fees and expenses) incurred by Holder as a
result of any legal or other action arising out of the Note as aforesaid.



10.  
Attorneys Fees. The Maker shall reimburse Holder for all reasonable costs,
attorney’s fees, and all other expenses in connection with this Note.



11.  
Notice of Default. So long as any amount under this Note shall remain unpaid,
the Holder will, unless the Maker otherwise consents in writing, promptly give
written notice to the Maker in reasonable detail of the occurrence of any Event
of Default, or any condition, event or act which with the giving of notice or
the passage of time or both would constitute an Event of Default.



 
ARTICLE III
DEFAULT


12.  
 Events of Default. Any of the following events shall constitute an “Event of
Default” hereunder:




 
a.
 
Failure by the Maker to pay the principal or Interest, if any, of this Note when
due and payable.
         
b.
 
The entry of an order for relief under Federal Bankruptcy Code as to the Maker
or approving a petition in reorganization or other similar relief under
bankruptcy or similar laws in the United States of America or any other
competent jurisdiction, and if such order, if involuntary, is not satisfied or
withdrawn within sixty (60) days after entry thereof; or the filing of a
petition by the Maker seeking any of the foregoing, or
     
consenting thereto; or the filing of a petition to take advantage of any
debtor’s act; or making a general assignment for the benefit of creditors; or
admitting in writing inability to pay debts as they mature; or
         
c.
 
Failure by the Maker to pay the principal and Interest, if any, of this Note
concurrent with a Pre-Payment Event; or
         
d.
 
The breach of any covenant made by the Maker in this Note.

     
13.  
Acceleration. Upon any Event of Default (in addition to any other rights or
remedies provided for under this Note), at the option of the Holder or any
holder hereof, all sums evidenced hereby, including all principal, accrued but
unpaid Interest, fees and all other amounts due hereunder, shall become
immediately due and payable. If an Event of Default relating to certain events
of bankruptcy or insolvency of the Maker occurs and is continuing, the principal
of and interest, if any, on this Note will become and be immediately due and
payable without any declaration or other act on the part of the Holder or any
holder hereof. This Note shall bear interest at the rate of ten (10%) percent
per annum upon the occurrence of an Event of Default (“Default Interest”).
Payments of the Default Interest shall be due every thirty (30) days following
the occurrence Event of Default.



14.  
No Waiver. Failure of the Holder or any holder hereof to exercise any option
hereunder shall not constitute a waiver of the right to exercise the same in the
event of any subsequent Event of Default, or in the event of continuance of any
existing Event of Default after demand or performance thereof.



15.  
 Pursuit of any Remedy. The Holder or holder hereof may pursue any remedy under
this Note without notice or presentment. The Holder or any holder hereof has the
right to direct the time, method and place of conducting any proceeding for
exercising any remedy available to the Holder or any such holder hereof under
this Note.



ARTICLE IV
MISCELLANEOUS


16.  
Amendments. No amendment or waiver of any provision of this Note, nor consent to
any departure by the Maker herefrom, shall in any event be effective unless the
same shall be in writing and signed by the Holder, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.



17.  
Notices. All notices and other communications provided for hereunder shall be in
writing (including telecopier communication) and mailed, telecopied, or
delivered, to the Maker or the Holder, as applicable, at their respective
addresses specified on the signature pages hereof, or, as to each party, at such
other address as shall be designated by such party in a written notice to the
other party. All such notices and communications shall, when mailed or
telecopied, be effective when deposited in the mails or telecopied with receipt
confirmed, respectively.



 


18.  
No Waiver; Remedies. No failure on the part of the Holder to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any right hereunder preclude any other
or further exercise thereof or the exercise of any other right. All rights,
powers and remedies of the Holder in connection with this Note are cumulative
and not exclusive, and shall be in addition to any other rights, powers or
remedies provided by law or equity.



19.  
Severability; Headings. If any one or more provisions of this Note shall be held
to be illegal, invalid or otherwise unenforceable, the same shall not affect any
other provisions of this Note and the remaining provisions of this Note shall
remain in full force and effect. Article and paragraph headings in this Note are
included herein for convenience of reference only and shall not constitute a
part of this Note for any other purpose or be given any substantive effect.



 


20.  
Binding Effect; Transfer. This Note shall be binding upon and inure to the
benefit of the Maker and the Holder and their respective successors and assigns.
The Holder may not assign or otherwise transfer, or grant participations in,
this Note or all or any portion of its rights hereunder or its interest herein
to any person or entity, without the prior written consent of the Maker which
consent shall not be unreasonably withheld. The Maker may not assign or
otherwise transfer its rights or obligations hereunder or any interest herein
without the prior written consent of the Holder. Any attempted assignment by the
Maker or the Holder in contravention of this paragraph shall be null and void
and of no force or effect.



21.  
Enforcement. It is agreed that time is of the essence of this Note and in the
event of default of the terms of this Note, the Maker agrees to pay all costs of
collection or enforcement, including reasonable attorneys’ fees and if there is
a default in payment of any sum due hereunder.



22.  
Governing Law. This Note shall be governed by, and shall be construed and
enforced in accordance with, the internal laws of the State of Michigan without
regard to conflicts of laws principles. The venue of any legal proceeding taken
in connection with this Note will be in Pontiac, Michigan.



23.  
Independence of Covenants. All covenants hereunder shall be given independent
effect so that if a particular action or condition is not permitted by any of
such covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of an Event of Default or event which with notice or lapse of time or
both would become an Event of Default if such action is taken or condition
exists.



24.  
 Interpretation. The Holder and the Maker hereby waive the benefit of any
statute or rule of law or judicial decision which would otherwise require that
the provisions of this Note be construed or interpreted more strongly against
the party responsible for the drafting thereof.


 
 

--------------------------------------------------------------------------------

 

 
 
 
     IN WITNESS WHEREOF, this Note has been issued as of date first written
above.

             
MAKER:
                 
Ecology Coatings, Inc.
                 
/s/ Robert G. Crockett
       
 
Robert G. Crockett
       
Chief Executive Officer
   




     
Mailing Address of Holder:
         
 Seven Industries, Ltd.
   
2701 Cambridge Court
   
 Suite 425, Auburn Hills, MI  48326
                     

Mailing Address of Maker:


Ecology Coatings, Inc.
2701 Cambridge Court
Suite 100
Auburn Hills, MI  48326


 

 
 

--------------------------------------------------------------------------------

 
